110 Ga. App. 496 (1964)
138 S.E.2d 919
CREWS
v.
SLAPPEY (two cases).
40971, 40972.
Court of Appeals of Georgia.
Decided October 15, 1964.
Bruce B. Edwards, for plaintiffs in error.
Dennis & Barton, John T. Dennis, contra.
EBERHARDT, Judge.
These cases are controlled by Fickling v. City Council of Augusta, 110 Ga. App. 330 (138 SE2d 437). Allegations that the defendant, an owner of land in a residential section and on which there was an artificial pond, permitted table tops to accumulate therein, float and become waterlogged, and that plaintiff's children, aged 7 and 10, being attracted to the table tops, sought to use them as rafts, fell therefrom and were drowned, do not prevent the application of the rule of Fickling or create an exception.
The general demurrers were properly sustained.
Judgments affirmed. Bell, P. J., and Jordan, J., concur.